Citation Nr: 1635955	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1965 to July 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Atlanta, Georgia, Regional Office (RO). In February, May, and October 2015, the Board remanded the case to the RO for additional action.


FINDING OF FACT

The Veteran has ED which is caused by the pain medication he takes for his service-connected lumbar spine disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ED have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a November 2010 notice which informed him of the evidence generally needed to support a claim for entitlement to secondary service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. The November 2010 notice was issued to the Veteran prior to the June 2011 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for lumbosacral strain with disc herniation.

VA treatment records dated as recently as February 2016 convey that the Veteran currently has ED.

In November 2010, the Veteran was afforded a VA examination for his ED. The examiner opined that his ED was less likely than not related to his service-connected lumbar spine disorder as the nerves impacted by his spine disorder are not those that affecting erectile capability. The examiner failed to address whether the medication he takes for his lumbar spine disorder causes or aggravates his ED, however. Therefore, this opinion is of limited probative value.

In May 2015, the Veteran was afforded another VA examination for his ED. The examiner opined that the Veteran's ED was less likely than not proximately due to, or the result of, the Veteran's service-connected lumbar spine disorder. In support of this conclusion, the VA examiner cited to medical literature that stated, generally, that ED was not a common side effect of muscle relaxants. The examiner noted that, while ED could be a rare side effect, the examiner had never personally encountered a patient that complained of ED as a side effect of muscle relaxants. The examiner only addressed the Veteran's muscle relaxants and did not address whether any other medications he was prescribed for his lumbar spine disorder causes or aggravates his ED. This opinion is, therefore, of limited probative value.

In a March 2016 medical opinion, the examiner opined that the Veteran's ED is at least as likely as not caused by the prescription pain medication he takes for his lumbar spine disorder.  The examiner noted that side effects of Tramadol include loss of sexual ability, drive, or performance.

The Veteran has a current ED disorder. The probative evidence supports that it is at least as likely as not that this disorder is caused by the pain medication he takes for his service-connected lumbar spine disorder. Therefore, service connection for ED is warranted and the claim is granted.






CONTINUED ON NEXT PAGE

ORDER

Service connection for ED is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


